                 Case 2:19-cr-00232-JCC Document 63 Filed 06/04/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0232-JCC
10                              Plaintiff,                   ORDER
11          v.

12   CHARLES CROTEAU,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s second motion to modify his
16   conditions of release (Dkt. No. 59). Defendant was charged with conspiracy to distribute heroin
17   and methamphetamine, possession of heroin and methamphetamine with intent to distribute, and
18   possession of methamphetamine with intent to distribute. (See generally Dkt. No. 1.) On
19   November 20, 2019, Defendant appeared before the Honorable Michelle L. Peterson, United
20   States Magistrate Judge, and was released on an appearance bond containing several special
21   conditions, including “Travel is restricted to Western District of Washington, or as directed by
22   Pretrial Services.” (See Dkt. Nos. 24, 25.)
23          Defendant now moves to modify his conditions of pretrial release so that he can “take a
24   position on a fishing expedition to Alaska for approximately two months.” (Dkt. No. 59 at 1.)
25   Defendant states that this expedition will provide him “with clean and sober housing as well as
26   employment through the summer.” (Id. at 2.) The Government and the Probation Office do not


     ORDER
     CR19-0232-JCC
     PAGE - 1
               Case 2:19-cr-00232-JCC Document 63 Filed 06/04/20 Page 2 of 2




 1   support the requested bond modification, primarily because Defendant would be unable to

 2   participate in recommended intensive outpatient treatment for substance abuse and Probation

 3   would be unable to monitor Defendant’s compliance with the prohibition on his use of controlled

 4   substances for the duration of the expedition. (See generally Dkt. No. 61.)

 5          While the Court commends Defendant’s engagement with his substance abuse treatment

 6   and his efforts to obtain gainful employment while on pretrial release, the Court finds that

 7   modification of the bond condition to allow sustained travel outside of the Western District is not

 8   appropriate. Accordingly, Defendant’s motion to modify his conditions of release (Dkt. No. 59)
 9   is DENIED.
10          DATED this 4th day of June 2020.




                                                          A
11

12

13
                                                          John C. Coughenour
14                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 2
